Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00172-CR

                                     Felix FLORES,
                                        Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10149
                        Honorable Melisa Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 7, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice